Citation Nr: 0921269	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service 
connection for an umbilical hernia.

2.	Entitlement to service 
connection for residuals of a left ankle injury.

3.	Entitlement to service 
connection for acute gastroenteritis.

4.	Entitlement to service 
connection for tendonitis of the right leg.

5.	Entitlement to service 
connection for a torn left hamstring.

6.	Entitlement to service 
connection for residuals of a right knee injury.

7.	Entitlement to service 
connection for a heart murmur.

8.	Entitlement to service 
connection for residuals of a left elbow injury.

9.	Entitlement to service 
connection for a right heel disorder.

10.	Entitlement to service connection for dental conditions, 
to include bilateral subcondylar osteotomy and subtotal 
osentectomy.

11.	Entitlement to service connection for blunt trauma of 
the right eye.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1981, and from November 1981 to June 2001.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland. 

An August 2008 Board decision denied claims then pending for 
service connection for exposure to asbestos, an allergic 
reaction to a wasp sting and bilateral hearing loss, and 
remanded the remaining matters on appeal for additional 
development. 

Through a January 2009 rating decision, the RO granted one of 
the previously remanded claims, that of service connection 
for chronic lumbar spine strain, with a 20 percent rating 
effective January 6, 2004; and a separate 10 percent rating 
for radiculopathy to the right lower extremity, effective 
October 15, 2008. The Veteran has not appealed from the 
initial rating or effective date, and hence this claim has 
been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

For the reasons indicated, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action 
is required on his part.
REMAND

The basis for this remand is to further attempt to 
substantiate the Veteran's              in-service medical 
history, and to provide him an opportunity to attend a 
hearing before RO personnel. 

In its prior August 2008 remand, the Board observed that 
service treatment records (STRs) from the time period from 
August 1997 to June 2001, including the Veteran's examination 
for purposes of separation, were absent from the claims file. 
These records were deemed of particular importance given the 
Veteran's indication that his claimed disorders had in fact 
prompted consideration of his examination by a Medical 
Evaluation Board for release from active duty. The Board 
requested that the RO/AMC undertake appropriate measures to 
obtain such records. 

As a general matter, service records pertaining to an 
individual discharged from the Air Force on or after May 1, 
1994 are maintained at the Records Management Center (RMC). A 
records request to the RMC is initiated automatically upon 
filing a claim. See VA Adjudication Procedure Manual, Part 
III, Subpart, Chapter 2, Section A. However, the RO in 
January 2004 sent a records inquiry to the National Personnel 
Records Center (NPRC) which indicated that STRs could not be 
found at the RMC. The NPRC in response had provided treatment 
records, but limited to up until 1997.  

Pursuant to the Board's August 2008 remand instructions, the 
RO/AMC contacted the NPRC again requesting the missing 
records, which responded in October 2008 it was unable to 
provide this documentation. Presently, however, the Board 
observes that at the time of the original January 2004 
service records request the only electronically documented 
dates of service were from August 1977 to August 1981, 
raising concern as to whether contact with the RMC was 
properly made. Consequently, it is necessary that the RO/AMC 
ensure that this measure took place.

The Board recognizes that at this point the Veteran's 
complete STRs including separation examination may be 
unavailable. Where the claimant's service treatment records 
are not available through no fault of the veteran, VA has a 
heightened duty to assist in the development of his claim. 
See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). This heightened 
duty to assist includes the obligation to search for 
alternative medical records, as well as to advise the 
claimant to obtain other forms of evidence. See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. 
App. 401 (1991). 

In accordance with this heightened duty to assist the 
Veteran, the RO/AMC must provide a supplemental notice letter 
informing him as to what alternative sources of evidence he 
may provide in support of the claims on appeal, consistent 
with the procedures specified within the VA Adjudication 
Procedure Manual as to securing other types of competent 
evidence in lieu of actual service records themselves. See VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii, Chapter 2, Section E (Dec. 13, 2005). In response to the 
inquiry on this subject, the Veteran should clarify whether a 
Medical Evaluation Board proceeding was ever actually 
conducted, and if this was the case, state at what military 
base, office or other location this occurred to assist in any 
further attempts to obtain a report of such a proceeding. 

Moreover, the notice correspondence to the Veteran must 
clearly reflect that the claims on appeal are each original 
claims for service connection. Prior letters sent in December 
2008 and January 2009 incorrectly stated that these claims 
were the subject of a final, unappealed rating decision, and 
therefore required the presentation of "new and material" 
evidence, under 38 C.F.R. § 3.156(a), to reopen the claims to 
warrant their initial consideration on the merits.  

As an additional due process consideration, the Veteran in 
conjunction with his July 2006 VA Form 9 (Substantive Appeal 
to the Board) indicated his request to attend a hearing 
before an RO Hearing Officer. He signed and returned a form 
letter from the Baltimore, Maryland RO explaining that Travel 
Board hearings at that RO before a Veterans Law Judge (VLJ) 
were not available, but that upon signing the enclosed form a 
hearing before a Hearing Officer would be scheduled. On 
remand, the RO/AMC should clarify whether the Veteran still 
wants to attend a hearing before RO personnel, and provided 
this is the case, schedule such a hearing.   
Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ensure that a records 
inquiry with the RMC has been completed in 
attempting to obtain clinical records, a 
separation examination report, and Medical 
Evaluation Board report for the time 
period from August 1997 to June 2001.

2.	Provided that the Veteran's complete 
service treatment records remain 
unavailable, the RO/AMC will send the 
Veteran a supplemental notice letter 
advising him that he can submit alternate 
evidence to support his claims, based upon 
the list of such alternative documents 
provided in the VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iii, 
Chapter 2, Section E (Dec. 13, 2005). This 
notice documentation must request that the 
Veteran clarify whether a Medical 
Evaluation Board proceeding was ever 
actually conducted, and if so, at what 
military base, office or other location 
this occurred. The correspondence must 
also clearly reflect that the matters on 
appeal constitute original claims for 
service connection, rather than petitions 
to reopen requiring presentation of "new 
and material" evidence, as incorrectly 
noted in earlier development letters sent 
to the Veteran.

3.	Based upon any additional information 
that the Veteran has provided, the RO/AMC 
will undertake the necessary steps to 
obtain a Medical Evaluation Board report 
from the identified location of these 
proceedings. 

4.	The RO/AMC will contact the Veteran and 
determine whether he still wants to attend 
a hearing before an RO Hearing Officer. 
Provided he does, then schedule the 
Veteran for a hearing before a Hearing 
Officer at the earliest opportunity, and 
notify the Veteran of the date, time and 
location of this hearing. Place a copy of 
this letter in the claims file. If, for 
whatever reason, he changes his mind and 
withdraws his request for this hearing or 
does not appear for it on the date 
scheduled, also document this in the 
claims file.

5.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the claims on appeal.

6.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,          is necessary for a comprehensive 
and correct adjudication of his claims. 


The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




